Citation Nr: 0504808	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-14 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than December 5, 
2000, for service connection for post-traumatic stress 
disorder (PTSD), to include on the basis of clear and 
unmistakable error.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from November 1963 to 
September 1965. 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In January 2005, a Travel Board hearing was held at the RO 
before the Veterans Law Judge signing this document, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).   

The Board has recharacterized the issue on the first page 
herein to reflect the fact that, at his January 2005 hearing, 
the veteran raised the issue of clear and unmistakable error 
(CUE) with respect to prior adjudications by VA that denied 
or failed to reopen his claim for service connection for 
PTSD.  See January 5, 2005, Hearing Transcript, page 9.  As 
that issue is "inextricably intertwined" with the issue of 
entitlement to an earlier effective date for service 
connection for PTSD, the Board by this action has assumed 
jurisdiction over the CUE issue.  See Harris v Derwinski, 1 
Vet. App. 80 (1991).

REMAND

In order to avoid the potential prejudice to the veteran 
which would result from initial adjudication of the issue by 
the Board, the RO upon remand will be directed to adjudicate 
the claim that clear and unmistakable error was committed in 
adjudications by VA that denied or failed to reopen his claim 
for service connection for PTSD.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

For the reason stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  The RO should adjudicate the claim of 
clear and unmistakable error in prior final 
adjudications by VA that denied or failed to 
reopen his claim for service connection for 
PTSD.  Consistent with the outcome of that 
adjudication, the claim for an earlier 
effective date for service connection of PTSD 
should be adjudicated accordingly.

2.  If the adjudication above does not result 
in a complete grant of all benefits sought by 
the veteran, the veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


